Per Curiam,
This is an appeal from an order of the quarter sessions confirming absolutely a report of rereviewers laying out a private road. The question the appellant asks us to decide is, whether *467a private road can be laid out, under the acts of assembly relating to that subject, over a private right of way theretofore granted to another person by the owner of the fee. On the part of the appellee it is contended that the appeal cannot be sustained, because the record does not show any right of way in the appellant; that there is nothing thereinto show directly or inferentially the origin, nature or extent of the easement said to be vested in the appellant, or, indeed, that he has any easement in the land over which this private road was laid by the rereviewers. The condition of the record as printed in the appellant’s paper-book being as thus stated by appellee’s counsel, and as in the determination of this appeal from the order complained of we cannot look outside the record for the facts, it is apparent that the question raised by the appellant is not before us for decision: Keller’s Private Road, 154 Pa. 547; Rearick’s Private Road, 7 Pa. Superior Ct. 548. If it be said that it is not a question of fact but of law, and, therefore, those cases, which hold that the decisions of the quarter sessions of questions of fact in road proceedings are not reviewable on appeal, do not apply, the answer is that it is not a question of law which arises out of facts appearing of record. In Hamilton Street, 148 Pa. 640, the question the appellant sought to have decided was a question of title said to arise out of undisputed facts. In disposing of the contention the present chief justice said: “But examination of the record discloses nothing to bring this question before us. The matters were within the jurisdiction of the court, and the proceedings are regular on their face. Beyond these points we are not entitled to look. Certiorari brings up only the record, and we cannot look outside of it, at the facts, even though they be set forth in the opinion of the court.” This is the settled rule in road cases brought up from the quarter sessions, and it controls the present case. It appearing by the record that the court had jurisdiction and that the proceedings were regular, and no abuse of discretion being shown or alleged, the order must be affirmed.
We will add, since the question was fully discussed by counsel, that the appellant has little to complain of or fear, if the appellee adheres in the future to the position taken by his *468counsel here. He says: “The use of the same” (the private road laid out in this proceeding) “by the owner for passage to and from his property, is not inconsistent with the enjoyment of the easement over the same by the owner of such easement. Both can exist together.”
The order is affirmed.